Citation Nr: 0310704	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-16 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD); status post coronary artery bypass surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958 and February 1991 to May 1991.  He also served a 
period of active duty for training in the United States Army 
Reserves (USAR) from June 4, 1995 to June 17, 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision issued by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In an August 2002 decision, the 
Board reopened the veteran's claim for entitlement to service 
connection for CAD; status post coronary artery bypass based 
upon the submission of new and material evidence.

The veteran had a local hearing with at hearing officer at 
the RO in September 1999.   


REMAND

In August 2002, the Board undertook additional development of 
the appellant's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  Therefore, this case 
must be returned to the RO for initial consideration of the 
additional evidence as well as additional development.  In 
this case, the Board obtained an additional private treatment 
records dated in June 1995.    

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should schedule the veteran for 
a VA examination or obtain an opinion to 
assess the veteran's disability from CAD.  
The examiner should indicate the current 
diagnosis or diagnoses and express an 
opinion as to whether there is a nexus 
between the veteran's current cardiac 
disability and the condition he was 
diagnosed with during service in June 
1995.  In addition, the examiner should 
determine if the veteran has a cardiac 
disability and if that disability existed 
before the period of active service in 
June 1995.  If the examiner finds that the 
cardiac disability pre-existed service, he 
should determine if that pre-existing 
disorder increased in disability during 
the veteran's active duty for training in 
June 1995.  If it did increase, the 
examiner should indicate whether such an 
increase was beyond the natural 
progression of the disorder.  The claims 
folder should be made available to the 
examiner for review.

2.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to 
service connection for CAD; status post 
coronary artery bypass surgery in light of 
the evidence received since the January 
2002 Supplemental Statement of the Case 
(SSOC).  If the claim remains denied, the 
RO should issue a SSOC to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits 
since January 2002, to include a summary 
of the evidence, including private 
treatment records dated in June 1995 from 
Hospital Auxilio Mutuo and Hospital San 
Pablo.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he hereby is reminded that it 
is his responsibility to keep VA up-to-date with his most 
current address.  See 38 C.F.R. § 3.159(a) (2002).  He is 
also hereby notified that, if an examination is scheduled, it 
is his responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2002).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




